Citation Nr: 0003735	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for left brachial 
plexus neuritis prior to January 11, 1998.

2.  Entitlement to a rating in excess of 20 percent for left 
brachial plexus neuritis on and after January 12, 1998.

3.  Entitlement to service connection for a back disability, 
diagnosed as spondylosis of the lumbar spine with small 
herniated disk lesion L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April to October 
1972.

The instant appeal arose from a February 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Indianapolis, Indiana, which denied a claim for an 
increased rating for left brachial plexus neuritis.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
for further development in April 1996.  By hearing officer 
decision dated in March 1999 an increased rating, to 20 
percent, was granted, effective January 12, 1998.

The claim for entitlement to service connection for a back 
disability is discussed in the REMAND section below which 
follows the ORDER in this case.


FINDINGS OF FACT

1.  Prior to January 11, 1998, the veteran's service-
connected left brachial plexus neuritis was not manifested by 
objective medical evidence of loss of reflexes, muscle 
atrophy, sensory disturbances, or pain which was attributed 
to the veteran's service-connected left brachial plexus 
neuritis.

2.  On and after January 12, 1998, the veteran's service-
connected left brachial plexus neuritis was manifested by 
diminished left biceps and left supinato jerks; nonspecific 
sensory changes over the left hand and forearm; and 
complaints of pain.  There was normal strength and muscle 
bulk on motor examination and no brachialis muscle weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for left 
brachial plexus neuritis have not been met prior to January 
11, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8599-8613 (1999).

2.  The criteria for a rating in excess of 20 percent for 
left brachial plexus neuritis have not been met since January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8599-8613 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased rating for left brachial 
plexus neuritis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's left brachial plexus 
neuritis have been properly developed.  No further assistance 
to the veteran is required on that issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

A review of the record shows that the RO in March 1973 
granted service connection for left brachial plexus neuritis 
and assigned a 30 percent disability rating.  A March 1982 
rating decision indicated that the evidence of record had 
been insufficient to evaluate the veteran's disability from 
November 29, 1974, to November 9, 1981.  Relying on current 
evidence, the March 1982 rating decision determined that 
there was no basis for a compensable evaluation at that time.  
A July 1982 rating decision confirmed the noncompensable 
disability evaluation for left brachial plexus neuritis 
following a June 1982 VA examination which found no evidence 
of brachial plexus with normal neurological examination.  The 
veteran was notified of these decisions and did not appeal.  
On November 2, 1992, the veteran filed a claim for an 
increased disability rating.  

The veteran's left brachial plexus neuritis has been 
evaluated under the provisions of Diagnostic Code 8599-8613 
as neuritis of all radicular groups.  The provisions of 
38 C.F.R. § 4.123 provide that "[n]euritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis."  

Diagnostic Code 8513 applies to incomplete paralysis of all 
radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(1999).  Mild, incomplete paralysis of all radicular groups 
of the minor extremity warrants a 20 percent disability 
evaluation; moderate, incomplete paralysis warrants a 30 
percent disability rating; and severe, incomplete paralysis 
warrants a 60 percent rating.  Id.


I.  Increased rating for left brachial plexus neuritis, 
evaluated as 0 percent disabling, prior to January 11, 1998.

The evidence of record as regards the period prior to January 
11, 1998, does not reveal any positive findings as regards 
residuals of a left brachial plexus injury.  The examiner 
December 1992 VA examiner found no residual neurologic 
deficits.  While the veteran complained of pain, the examiner 
noted that the continued complaints of pain were not very 
characteristic of brachial plexitis.  In addition, the 
veteran's complaints of numbness and tingling were attributed 
by the examiner to nonservice-connected carpal tunnel 
syndrome or a generalized peripheral neuropathy.

In a January 1993 written statement the veteran reported 
itching, tingling, and pain in the hands and "shock 
sensations" in the hands while grasping objects for extended 
periods.  

Likewise, the January 1994 VA examination revealed a normal 
nonfocal neurologic examination.  In addition, a March 1994 
EMG report was completely normal.  Again in April 1994, a VA 
examiner found no evidence of neurologic injury.  In 
addition, that report and VA treatment records contained 
evidence of functional overlay with history of questions of 
functionality and secondary gain.

Thus, prior to January 11, 1998, there was no objective 
medical evidence of loss of reflexes, muscle atrophy, sensory 
disturbances, or pain which was attributed to the veteran's 
service-connected left brachial plexus neuritis.  The medical 
evidence did not show that a compensable disability 
evaluation was warranted.Accordingly, a rating in excess of 0 
percent prior to January 11, 1998, is not warranted.  For the 
reasons discussed above, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


II.  Increased rating for left brachial plexus neuritis, 
currently evaluated as 20 percent disabling, effective from 
January 12, 1998.

In a March 1999 hearing officer decision an increased rating, 
to 20 percent, was granted, effective January 12, 1998, for 
the veteran's service-connected left brachial plexus 
neuritis.  The increased rating was based on the diminished 
reflexes noted in the January 1998 VA examination report and 
the veteran's testimony as regards pain.  However, since this 
claim has not been withdrawn, an increased rating above 20 
percent remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).

The evidence of record for the period from January 12, 1998, 
does not show that a rating in excess of 20 percent is 
warranted.  The only positive findings over this period to 
the present were diminished left biceps and left supinato 
jerks, noted during the January 1998 VA examination; 
nonspecific sensory changes over the left hand and forearm, 
also noted during that examination; and complaints of pain.

The January 1998 examination report showed normal strength 
and muscle bulk on motor examination and no brachialis muscle 
weakness.  The veteran testified that he was current employed 
in the field of sales.  Application of the pertinent 
regulations shows that medical evidence as to the severity of 
the veteran's service-connected left brachial plexus neuritis 
is not sufficient to support a finding of functional 
impairment which is greater than the currently assigned 20 
percent disability rating since January 12, 1998.

The evidence of record does not show that the criteria for a 
30 percent disability rating based on moderate, incomplete 
paralysis have been met.  The veteran is employed, he has 
normal muscle strength and muscle bulk, and his symptoms are 
intermittent.  These symptoms are not the equivalent of 
moderate, incomplete paralysis.  For these reasons, the Board 
does not find that a rating in excess of 20 percent for left 
brachial plexus neuritis is warranted.

Accordingly, a rating in excess of 20 percent for the period 
since January 12, 1998, is not warranted.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  There simply is no evidence that the veteran's left 
brachial plexus neuritis has caused marked interference with 
employment (beyond that contemplated by the assigned 
evaluation) or necessitated frequent periods of 
hospitalization. In the absence of such factors, the criteria 
for submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

ORDER

A claim for entitlement to an increased rating for left 
brachial plexus neuritis, evaluated as 0 percent disabling 
prior to January 12, 1998, is denied.  A claim for 
entitlement to an increased rating for left brachial plexus 
neuritis, currently evaluated as 20 percent disabling, 
effective from January 12, 1998, is also denied.


REMAND

As noted above, the veteran's claim for service connection 
for a back disability was denied in a June 1998 rating 
decision.  A Notice of Disagreement was received by the RO in 
late September 1998.  Prior to the issuance of the March 1999 
Statement of the Case, the veteran completed a VA Form 9, 
dated October 6, 1998, regarding the back disability.  He 
stated that he desired a hearing at the RO before a Member of 
the Board.  38 C.F.R. § 20.702(a) provides that "an 
appellant may request that the [Board] hearing be scheduled 
prior to issuance of the Statement of the Case."

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a travel 
board hearing before a Member of the 
Board sitting in Atlanta, Georgia, at the 
earliest possible opportunity.  
Appropriate arrangements as to the date 
and time of the requested hearing are to 
be made by the RO in consultation with 
the veteran and his representative.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to report to his hearing, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



